ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kurt S. Fischer committed unprofessional conduct in notarizing signatures on interrogatories not signed in his presence, one of which signatures was later discovered to be forged; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition, which he had self-reported to the Director upon discovery of the falsity of the signature, and wherein they recommend that the appropriate discipline to be imposed on respondent who has no prior disciplinary history, is a public reprimand pursuant to Rule 15 and payment of $750 in costs pursuant to Rule 24; and
*798WHEREAS, this court has independently reviewed the record and agrees with the recommended disposition,
IT IS HEREBY ORDERED that respondent Kurt S. Fischer is publicly reprimanded. The Director is awarded costs in the amount of $750 pursuant to Rule 24.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice